             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  1 of 15 Page 1 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  2 of 15 Page 2 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  3 of 15 Page 3 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  4 of 15 Page 4 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  5 of 15 Page 5 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  6 of 15 Page 6 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  7 of 15 Page 7 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  8 of 15 Page 8 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                               1427.001Filed
                                                        Exhibit11/25/20
                                                                2  9 of 15 Page 9 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                                1427.001Filed
                                                         Exhibit11/25/20
                                                                 2  10 of 15 Page 10 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                                1427.001Filed
                                                         Exhibit11/25/20
                                                                 2  11 of 15 Page 11 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                                1427.001Filed
                                                         Exhibit11/25/20
                                                                 2  12 of 15 Page 12 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                                1427.001Filed
                                                         Exhibit11/25/20
                                                                 2  13 of 15 Page 13 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                                1427.001Filed
                                                         Exhibit11/25/20
                                                                 2  14 of 15 Page 14 of 15
             Law Office of Brent Document
Case 4:18-cv-00019-JMK           R. Cole, P.C. 82-2
                                                1427.001Filed
                                                         Exhibit11/25/20
                                                                 2  15 of 15 Page 15 of 15
